DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6, 8-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of copending Application No. 16/570237 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  Claims 1, 5, and 12 of the instant application correspond to claims 1, 7, and 12 of ‘237.  The remaining claims of the instant application correspond to the respective claims of the same number of ‘237.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,532,372 in view of Sturtevant et al US 2001/0046588. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of ‘372 teach a system comprising a computer controlled robotic sprayer housed within a structure, a coating supply source, a robot sprayer with a nozzle pointing in a downward position, the sprayer spraying in a reciprocating pattern, the sprayer placed in a self-propelled sprayer carriage, and the substrate located below the sprayer.  Although the claims of ‘372 does not teach a substrate moveable (longitudinally) relative to said robotic sprayer, Sturtevant teaches a similar robotic sprayer pointing downward to coat a moving substrate that is moved longitudinally along a conveyor (Fig. 4, item 40).  It would have been obvious to modify and combine ‘372 and Sturtevant because a conveyor would aid in process efficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sturtevant et al US 2001/0046588 in view of Wetzel US 2005/0066890.
Per claims 1, 3, 5, 11, Sturtevant teaches a system comprising a robotic sprayer [0080], which would inherently be computer controlled (robots are designed by definition to be automated to some degree).  Alternatively, it would have been obvious to one of ordinary skill in the art to have controlled the robot arm via a computer to increase efficiency.  Sturtevant teaches a coating supply source coupled to the sprayer (see system 25, Fig. 3, and [0067]), wherein the robotic sprayer comprises a nozzle [0077], wherein the nozzle points in a generally downward position (Fig. 4, item 36), wherein a substrate is located horizontally below the sprayer (Fig. 4), and the substrate is moveable longitudinally relative to said robotic sprayer (via conveyor 40, Fig. 4, [0080]).  The claimed limitations of spraying the coating in a reciprocating pattern is considered functional language; in this case, the functional claim language is not limited to a specific structure and therefore covers all devices or parts thereof that are capable of performing the recited function.  Sturtevant teaches that the sprayer is a robotic sprayer with at least two pivot points (Fig. 4) that deposits a coating onto a moving substrate which is horizontally conveyed (item 10, 40, Fig. 4); as such, the robotic sprayer of Sturtevant would have been capable of spraying in a reciprocating pattern.  Sturtevant does not teach housing the apparatus within a structure, however, any interior building structure (e.g., a room, a facility, or the building itself) would read on the claimed structure.  It would have been obvious to one of ordinary skill in the art to have placed said apparatus within an enclosed building with a reasonable expectation for success and predictable results to provide additional cover and protection for the apparatus.
Sturtevant further teaches a robotic sprayer with a pivot point which would make it laterally traversable (Fig. 1), which is capable of extending over the width of the substrate, but is silent regarding a carriage and motor assembly.  Wetzel teaches a system for treating surfaces of workpieces using robotic arms which are oriented above the surface (Fig. 1), wherein the robotic arm is attached to a sprayer [0046], and the robot arm is also secured to a carriage 14 [0045], which is moved with the aid of a motor [0045].  It would have been obvious to one of ordinary skill in the art to have utilized a similar carriage to hold the robotic arm and a motor to operate the robotic arm because Wetzel teaches that this arrangement is suitable for operating a robotic arm to spray in a wide range and area around the surface [0045].  It is noted that the claimed limitations of this apparatus having the substrate comprise a geotextile fabric is only limited by positively recited elements and therefore, a material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).  As such, a geotextile fabric or its properties thereof do not impart patentability to the claims, since Sturtevant and Wetzel teach all of the structural limitations of the claims.  It is also noted that the conveyor and spray apparatus of Sturtevant would have been capable of holding and spraying a geotextile fabric (see Fig. 4, where conveyor 40 could hold a fabric laid across).
Per claim 8, Sturtevant teaches that the substrate travels longitudinally relative to the robotic sprayer (Fig. 4, conveyor 40).
Per claims 2, 9-10, Sturtevant teaches all the claimed limitations of claim 1 as described above.  Additionally, per claim 9, Sturtevant teaches a system comprising a robotic sprayer [0080], which would inherently be computer controlled (robots are designed by definition to be automated to some degree).  Alternatively, it would have been obvious to one of ordinary skill in the art to have controlled the robot arm via a computer to increase efficiency. Sturtevant teaches a robot arm with at least two pivot points, which would make it laterally traversable; a coating supply source coupled to the sprayer (see system 25, Fig. 3, and [0067]), wherein the robotic sprayer comprises a nozzle [0077], wherein the sprayer is located above a flat surface (Fig. 4), wherein a substrate is located horizontally below the sprayer (Fig. 4).  The claimed limitations of when the sprayer is activated, the nozzle sprays a determined quantity of coating across the width of the substrate is considered functional claim language; in this case, the functional claim language is not limited to a specific structure and therefore covers all devices or parts thereof that are capable of performing the recited function.  Sturtevant teaches that the sprayer is a robotic sprayer with at least two pivot points (Fig. 4) that deposits a coating onto a moving substrate which is horizontally conveyed (item 10, 40, Fig. 4); as such, the robot sprayer of Sturtevant would have been capable of spraying across the width of the substrate.  Sturtevant does not teach housing the apparatus within an environmentally controlled structure, however, any interior building structure (e.g., a room, a facility, or the building itself) would read on the claimed structure.  It would have been obvious to one of ordinary skill in the art to have placed said apparatus within an enclosed building (environmentally controlled, for example, by blocking wind and rain) with a reasonable expectation for success and predictable results to provide additional cover and protection for the apparatus.
Per claims 4, 13-14, Sturtevant teaches all the claimed limitations of claims 1 and 9 as described above.  Additionally, per claim 13, Sturtevant teaches a system comprising a robotic sprayer [0080], a coating supply source coupled to the sprayer (see system 25, Fig. 3, and [0067]), wherein the robotic sprayer comprises a nozzle [0077], wherein a substrate is located horizontally below the sprayer (Fig. 4).  The claimed limitations of spraying the coating in a reciprocating pattern are considered functional language; in this case, the functional claim language is not limited to a specific structure and therefore covers all devices or parts thereof that are capable of performing the recited function.  Sturtevant teaches that the sprayer is a robotic sprayer with at least two pivot points (Fig. 4) that deposits a coating onto a moving substrate which is horizontally conveyed (item 10, 40, Fig. 4); as such, the robot sprayer of Sturtevant would have been capable of spraying in a reciprocating pattern.  Sturtevant does not teach housing the apparatus within a structure, however, any interior building structure (e.g., a room, a facility, or the building itself) would read on the claimed structure.  It would have been obvious to one of ordinary skill in the art to have placed said apparatus within an enclosed building with a reasonable expectation for success and predictable results to provide additional cover and protection for the apparatus.  Furthermore, the claimed limitations of this apparatus having the substrate comprise a geotextile fabric is only limited by positively recited elements and therefore, a material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).  As such, a geotextile fabric or its properties thereof do not impart patentability to the claims, since Sturtevant teaches all of the structural limitations of the claims.  It is also noted that the conveyor and spray apparatus of Sturtevant would have been capable of holding and spraying a geotextile fabric (see Fig. 4, where conveyor 40 could hold a fabric laid across).
Per claims 12, 15-16, Sturtevant teaches providing a coating comprising polyurea to the robotic sprayer (abstract, [0014]).  Sturtevant further teaches the substrate is moveable (Fig. 4, item 40) and that the substrate is flat (item 12).  
Per claims 6 and 17, Sturtevant teaches the sprayer is located in the range of 2.5-4.5 feet from the surface to be treated [0080], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.
Per claim 18, Sturtevant teaches spraying a slip-resistant strippled surface (abstract, [0022]).

Response to Arguments
Applicant's arguments filed 11/15/22 have been fully considered but they are not persuasive. Applicant has not particularly addressed the double patenting rejection and as such, the double patenting rejection is maintained above.  Applicant’s amendments have overcome the 102 rejection over Bambousek and therefore the rejection is withdrawn.  Applicant’s arguments regarding claim 7 are not persuasive.  Applicant does not specifically argue the prior art - Applicant acknowledges that Wetzel teaches the deficiencies of Sturtevant to meet the claimed limitations.  However, Applicant argues that this is hindsight reconstruction because Sturtevant already teaches a fully functioning spray process and apparatus and Wetzel does not bring any benefit other than providing another possible solution (see page 8 of the response). This is not persuasive.  It has been held that art recognized suitability for an intended purpose has been held as prima facie obvious over the prior art (see MPEP 2144.07).  As stated above, Wetzel teaches a similar carriage arrangement that is suitable for operating a robotic arm to spray in a wide range and area around the surface [0045].  The mere fact that Sturtevant already has a fully functioning spray process is not persuasive (most prior art and patents are fully functioning and self-sufficient already).  Nonetheless, it is also noted that Wetzel teaches advantages to its own spray apparatus arrangement such as the need and desire to spray relatively large, long and complexly shaped workpieces [0004].  Therefore, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/               Primary Examiner, Art Unit 1715